     Case 7:20-cr-00946 Document 41 Filed on 07/14/20 in TXSD Page 1 of 6



                                                                               United States District Court
                                                                               Southern District of Texas
                                                                                          FILED
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS                               JUL 1 4 2020         :,·:.-~
                                  McALLE DIVISIO
                                                                                 David J. Bradley, Clerk    . :: .J
UNITED STATES OF AMERICA                         §                                                            ., ,;.~...:

                                                 §
v.                                               §   Criminal No. M-20-0946-Sl
                                                 §
JAVIER LUGO, JR.                                 §
JOSE ANTONIO MARTINEZ-                           §
                     CONTRERAS                   §
also known as La Palma                           §
JACQUELINE PEQUENO                               §
                                                 §

                          SEALED SUPERSEDING INDICTME T

THE GRAND JURY CHARGES:

                                           Count One

       From on or about July 23, 2019 through on or about May 6, 2020, in the Southern District

of Texas and within the jurisdiction of the Court, defendants,

                                  JAVIER LUGO, JR.
                        JOSE ANTONIO MARTINEZ-CONTRERAS
                                also known as La Palma
                               JACQUELINE PEQUENO
                                         and


did knowingly and intentionally conspire and agree with other persons known and unknown to the

Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substance

involved was 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, and 5 kilograms or more of a mixture of

substance containing a detectable amount of cocaine, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 846, 841(a)(l), and 841(b)(l)(A).
   Case 7:20-cr-00946 Document 41 Filed on 07/14/20 in TXSD Page 2 of 6




                                           Count Two

       On or about July 23, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                         JOSE ANTONIO MARTINEZ-CONTRERAS
                                 also known as La Palma
                                          and
                                JACQUELINE PEQUENO

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 12.75 kilograms of

a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(A) and Title

18, United States Code, Section 2.

                                          Count Three

       On or about July 31, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,

                         JOSE ANTONIO MARTINEZ-CO TRERAS
                                 also kn·own as La Palma

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 25 kilograms of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Sections 841 (a)(l) and 84 l(b)(l)(A) and Title

18, United States Code, Section 2.
   Case 7:20-cr-00946 Document 41 Filed on 07/14/20 in TXSD Page 3 of 6




                                           Count Four

       0.n or about August 6, 2019, in the Southern District of Texas and within-the jurisdiction

of the Court, defendant,

                           JOSE ANTONIO MARTINEZ-CONTRERAS
                                   also known as La Palma

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 27.5 kilograms of a

mixture or substance containing a detectable amount of metbamphetamine, a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841 (b)(l )(A) and Title

18, United States Code, Section 2.

                                           Count Five

       On or about August 21, 2019, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,

                           JOSE ANTONIO MARTI EZ-CO TRERAS
                                   also known as La Palma
                                            and


did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 14.5 kilograms of a

mixture or substance containing a detectable amount of methamphetami.ne, a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Sections 84 l(a)( l) and 841 (b)(l)(A) and Title

18, United States Code, Section 2.
   Case 7:20-cr-00946 Document 41 Filed on 07/14/20 in TXSD Page 4 of 6




                                           Count Six

       On or about August 23, 2019, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,

                           JOSE ANTONIO MARTINEZ-CONTRERAS
                                   also known as La Palma

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 5 kilograms or more, that is, approximately 8 kilograms of a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(A) and Title

18, United States Code, Section 2.

                                         Count Seven

      On or about May 6, 2020, in the Southern District of Texas and with.in the jurisdiction of

the Court, defendants,

                           JOSE ANTONIO MARTINEZ~CONTRERAS
                                     also known as La Palma
                                              and
                                       JAVIER LUGO, JR.

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 44 kilograms of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.
   Case 7:20-cr-00946 Document 41 Filed on 07/14/20 in TXSD Page 5 of 6




       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A) and Title

18, United States Code, Section 2.

                                          Count Eight

       On or about May 6, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                         JOSE ANTONIO MARTINEZ-CONTRERAS
                                     also known as La Palma
                                            and
                                      JAVIER LUGO, JR.

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 34 kilograms of a

mixture or substance containing a detectable amount of methamphetami.ne, a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(A) and Title

18, United States Code, Section 2.

                                          Count    ine

       On or about May 6, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                         JOSE ANTONIO MARTINEZ-CO TRERAS
                                     also known as La Palma
                                              and
                                      JAVIER LUGO, JR.

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved ·was 5 kilograms or more, that is, approximately 11 kilograms of a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.
   Case 7:20-cr-00946 Document 41 Filed on 07/14/20 in TXSD Page 6 of 6




       In violation of Title 21, United States Code, Sections 84l(a)(l) and 84l(b)(l)(A) and Title

18, United States Code, Section 2.


                                                    A TRUE BILL



                                                    FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY
